15-4012
    Ajeataz-Cor v. Sessions
                                                                                                   BIA
                                                                                              Straus, IJ
                                                                                          A205 497 503

                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    19th day of May, two thousand seventeen.

    PRESENT:
             GUIDO CALABRESI,
             ROSEMARY S. POOLER,
             CHRISTOPHER F, DRONEY,
                  Circuit Judges.
    _____________________________________

    HIGINIO MEDRANO AJEATAZ-COR,
             Petitioner,

                       v.                                                     15-4012
                                                                              NAC
    JEFFERSON B.SESSIONS III, UNITED
    STATES ATTORNEY GENERAL,
             Respondent.

    _____________________________________

    FOR PETITIONER:                           Gregory Osakwe, Hartford, CT.

    FOR RESPONDENT:                          Benjamin C. Mizer, Principal Deputy
                                             Assistant Attorney General; Douglas

     Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney General Jefferson B.
    Sessions III is automatically substituted for former Attorney General Loretta E. Lynch as
    Respondent.
                            E. Ginsburg, Assistant Director;
                            Rebekah Nahas, Trial Attorney,
                            Office of Immigration Litigation,
                            United States Department of Justice,
                            Washington, DC.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

    Petitioner Higinio Medrano Ajeataz-Cor, a native and

citizen of Guatemala, seeks review of a November 19, 2015,

decision of the BIA affirming a December 1, 2014, decision of

an Immigration Judge (“IJ”) denying asylum, withholding of

removal, and relief under the Convention Against Torture

(“CAT”).    In re Higinio Medrano Ajeataz-Cor, No. A205 497 503

(B.I.A. Nov. 19, 2015), aff’g No. A205 497 503 (Immig. Ct.

Hartford Dec. 1, 2014).     We assume the parties’ familiarity

with the underlying facts and procedural history in this case.

    We review both the IJ’s and the BIA’s decisions here “for

the sake of completeness.”     Wangchuck v. Dep’t of Homeland

Sec., 448 F.3d 524, 528 (2d Cir. 2006).     The applicable

standards of review are well established.      See 8 U.S.C. §

1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir.

2009).    Because Ajeataz-Cor does not challenge the BIA’s waiver

                                2
determination, the only issues before us are whether

Ajeataz-Cor satisfied his burden for withholding of removal and

CAT relief based on his asserted fear of future persecution and

torture.

    Absent      past    persecution,         an   alien    may    establish

eligibility for withholding of removal or CAT relief by

demonstrating     a    likelihood       of   persecution     or   torture.

8 C.F.R. § 1208.16(b)(2), (c)(2); Ramsameachire v. Ashcroft,

357 F.3d 169, 178, 184-85 (2d Cir. 2004).                 Here, the agency

acknowledged evidence that Guatemala suffers from rampant gang

activity, including extortion.           However, general violence in

a country is insufficient to show that an individual is at a

particular risk of harm.      Melgar de Torres v. Reno, 191 F.3d
307, 314 & n.3 (2d Cir. 1999).          Moreover, as the IJ found, the

record contained no evidence that gangs in Guatemala target

individuals, such as Ajeataz-Cor, based on their connections

to the United States.     See Jian Xing Huang v. U.S. INS, 421 F.3d
125, 129 (2d Cir. 2005) (“In the absence of solid support in

the record . . . , [an applicant’s] fear is speculative at

best.”).

    Ajeataz-Cor provided no testimony or other evidence to

support the statement in his application that he had friends

                                    3
who were killed when they returned to Guatemala because they

had lived in the United States.       And he did not allege any other

basis for fearing persecution or torture, admitting that he does

not fear that gang members will attempt to recruit him, and that

they had not tried to recruit his sons.

    Accordingly, because Ajeataz-Cor failed to demonstrate a

likelihood of persecution or torture, he failed to establish

his eligibility for withholding of removal or CAT relief.         We

do not reach the agency’s alternative bases for denying

relief—Ajeataz-Cor’s failure to demonstrate a nexus between the

harm he fears and a protected ground (for withholding of

removal) and government acquiescence (for CAT).           See INS v.

Bagamasbad, 429 U.S. 24, 25 (1976) (“As a general rule courts

and agencies are not required to make findings on issues the

decision of which is unnecessary to the results they reach.”).

    For the foregoing reasons, the petition for review is

DENIED.

                             FOR THE COURT:
                             Catherine O’Hagan Wolfe, Clerk




                                  4